Appellant urges twelve grounds for rehearing, a number of same being based on the refusal of special charges, in substance, that before the jury would be justified in convicting they must find beyond a reasonable doubt that the appellant had the actual personal care, control and management of the liquor in question. The court charged the jury that by the term "possess" as used in the charge was meant the actual personal control and management of the liquor. We think this amply sufficient, *Page 391 
and that no error appears in the refusal of any of the special charges on the points referred to. Other contentions are that the evidence did not show appellant to be in control, care and management of the liquor in question. Part of the liquor was found in appellant's house, and part in a toilet in the yard, which was in the same enclosure as the house, and other testimony showed the presence of bottles, cases, etc. According to the State's testimony appellant was on the premises just before the officers made the search. These facts would seem to justify the jury's conclusion that the liquor found was in the actual personal care, control and management of the appellant. It is otherwise contended that the court erred in holding the testimony of the facts discovered by the search of the toilet, to be admissible, it being contended that the affidavit for the search warrant did not comprehend the toilet. The affidavit is sufficiently set out in our original opinion to show the incorrectness of appellant's contention in this regard. Specific mention is made in the affidavit of the "outhouses." This would include a toilet in the yard.
Being unable to agree with any of the contentions made, the motion for rehearing is overruled.
Overruled.